Case 1:20-cv-06253-KHP Document9 Filed 11/19/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WILLIAM BECKLER,
20 CV 6253 (JGK)

 

Plaintiff,
ORDER
- against -
Usb SDNY
UNITED STATES MARSHALS SERVICE, JOHN SOCUMENT
DOE 1, and JOHN DOE 2, ELECTRONICALLY FILED
DOCH — -
Defendants. DATE FILED: UPI P2000)

 

JOHN G. KOELTL, District Judge:

Because the matter has been referred to the Magistrate
Judge for all purposes, the conference scheduled for today,
November 19, 2020 at 3:00 p.m. is canceled.

SO ORDERED.

Dated: New York, New York
November 19, 2020

 

Ki ocly

, ‘John G. Koeltl
nited States District Judge

 

 
